Citation Nr: 1121769	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to August 1992, with subsequent Reserve service.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A September 2007 rating decision denied service connection for a cervical spine disability.  Another December 2007 rating decision denied service connection for cervical spine disability and bilateral shoulder disability.  Notice of disagreements to these decisions were received in October 2007 and January 2008, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.  The September 2007 rating decision also denied service connection for adjustment disorder with depressed mood, claimed as PTSD.  A notice of disagreement was received in October 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.  Although the issue was already on appeal, an August 2008 rating decision again denied service connection for PTSD. 

A Board hearing at the local RO with respect to these issues was held in December 2010.  The record was held open for 60 days until February 9, 2011 so that the Veteran could obtain a lay statement from a fellow service member.  Additional evidence was subsequently submitted in February 2011 along with a waiver of RO consideration of such evidence.  Nevertheless, in light of the need to remand this case, the RO will have the opportunity to consider this evidence.  

The December 2007 rating decision also denied service connection for low back disability, which was appealed by the Veteran.  However, a December 2009 rating decision granted service connection for chronic lumbar strain with spasm.  The issues of entitlement to service connection for allergic rhinitis, recurrent vaginal infections, and sinusitis were also on appeal, but a May 2009 rating decision granted service connection for these disabilities.  As these decisions represent a full grant of the benefits sought on appeal, these issues are no longer in appellate status.  

The issue of entitlement to an increased rating for the Veteran's service-connected chronic asthma was also on appeal.  However, the May 2009 rating decision granted a 60 percent rating for this disability, effective January 20, 2006.  In a September 2009 statement, the Veteran indicated that she was satisfied with this rating and no longer wished to continue her appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204

The issues of entitlement to service connection for hypothyroidism, also claimed as Graves disease, and hypertension were also on appeal and addressed in a separate April 2008 statement of the case.  However, in her June 2008 substantive appeal, the Veteran indicated that she did not wish to continue her appeal with respect to these issues.  The Board observes that in August 2008, the Veteran filed another Form 9 indicating that she wanted to appeal all the issues in the statement of the case.  However, as this form was not received within 60 days of the statement of the case, it cannot be considered timely.  See 38 C.F.R. § 20.302(b).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a cervical spine disability and bilateral shoulder disability.  The Veteran asserts that she hurt her upper back in 1984 while carrying a radio backpack.  She contends that her bilateral shoulder disability is actually radiculopathy due to her cervical spine disk disease.  Service personnel records confirm that the Veteran's military occupational specialty was single channel radio operator.  Service treatment records showed that the Veteran was treated for a partial serratus paralysis of her right arm in February 1984.  She was referred for an EMG, which showed complete denervation in the anterior serratus muscle.  It was called "rucksack palsy" including thoracicus longus.  It was recommended that the Veteran avoid carrying rucksacks.  

The Veteran was afforded a VA examination in November 2005. The examiner opined that the Veteran cervical degenerative joint disease was less likely that not linked to military service or military treatment in February 1984.  He continued that service treatment records revealed treatments for a trapezius strain that was an acute self-limiting problem.  However, this incident appears to have occurred after service and no further rational was provided.  The Veteran was afforded another VA examination in February 2009 by the same examiner, but the claims file was not available for review.  Nevertheless, the claims file was subsequently reviewed and in a September 2009 addendum, the examiner indicated that the Veteran's cervical degenerative disk disease had no link to service, but again did not provide any further rationale.  Importantly, the Veteran has also asserted that her cervical spine disability is secondary to her service-connected low back disability and long thoracic nerve injury with mild right scapular winging.  Nevertheless, the prior VA examinations did not address whether the Veteran's cervical spine disability is proximately due to or aggravated by her service-connected disability pursuant to 38 C.F.R. § 3.310.  Accordingly, given these prior deficiencies in the VA examinations, the Board finds that the Veteran should be afforded another VA examination with a different examiner to address these disabilities.      

Further, the Veteran is also seeking service connection for an acquired psychiatric disability, to include PTSD.  Current VA treatment records showed that the Veteran has been diagnosed with rule/out panic disorder, chronic PTSD, major depressive disorder and alcohol abuse.  The Veteran has asserted that she was diagnosed with infertility in service and she started feeling depressed at that time.  Service treatment records do show that the Veteran was diagnosed with infertility secondary to tubal factor in April 1983.  A May 1983 record showed that the Veteran was seen at the Community Mental Health Activity, Raymond W. Bliss Army Community Hospital in Fort Huachuca, Arizona.  Further, a June 1985 report of medical history showed that the Veteran originally indicated a history of depression or excessive worry, but then changed her response.  However, the examining physician made a notation of depression due to domestic situation.  In a 1992 Report of Medical History, the Veteran again indicated a history of depression or excessive worry.  The Veteran has also indicated that her depression was due to the death of her mother that occurred in 1988 while she was on active duty.  The Veteran has also asserted that her depression is secondary to her service-connected disabilities.  

With respect to the matter of PTSD, at the Board hearing, the Veteran claimed that she was sexually assaulted in 1987 by an ex-boyfriend of a fellow service member O.C.  She indicated that she told another fellow service member G.B., but did not otherwise report the incident.  In support of her claim, O.C. submitted a February 2010 statement that provided that she had been informed by G.B., a mutual friend, that the Veteran had been raped by O.C.'s ex-boyfriend.  Thus, given the incidents in service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disabilities.  

Again, the Veteran has indicated that she was treated for depression while in service in May 1983 at the Community Mental Health Activity, Raymond W. Bliss Army Community Hospital in Fort Huachuca, Arizona.  A May 1983 service treatment record showed that the case was closed.  However, it does not appear that the clinical records have been requested.  Thus, in order to fully meet the duty to assist, the RO must request these records.  

Further, the record also shows that the Veteran has received treatment for her neck disability from Ben Barton, a chiropractor in Columbia, South Carolina.  However, these records have not been associated with the claims file.  Thus, as these records are pertinent to the claim on appeal, the RO should take appropriate action to obtain such records.  

Lastly, the nature of the Veteran's claim for PTSD is such that the provisions of 38 C.F.R. § 3.304(f)(3) regarding claims based on personal assault and the method of developing such claims are applicable.  Based on review of the record, although the Veteran has received notice under the Veterans Claims Assistance Act of 2000 (VCAA), it appears that the Veteran has not been sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(3).  This regulation is specifically germane to the development and adjudication of this claim as it involves the standard of proof and the type of evidence necessary to substantiate a claim of service connection for PTSD based on personal assault.  VA is required to give the veteran notification that evidence from sources other than the veteran's service records or evidence of behavior changes may be considered credible supporting evidence of an in service stressor.  See 38 C.F.R. § 3.304(f)(3).  Thus, the RO should provide notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with clear notice of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304(f)(3). 

2.  The RO should take appropriate action to request the Veteran's mental health service treatment records from the Community Mental Health Activity, Raymond W. Bliss Army Community Hospital in Fort Huachuca, Arizona.

3.  The RO should take appropriate action, to include requesting authorization, to obtain treatment records from Ben Barton, Chiropractor.

4.  The Veteran should be scheduled for an appropriate VA examination with a different examiner to determine the etiology of any currently manifested in cervical spine disability and bilateral shoulder disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All disorders of the cervical spine and shoulders found on examination should be clearly reported.  Any medically indicated tests, such as x-rays, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

      a)  Is the Veteran's bilateral shoulder disability an associated neurological abnormality of her cervical spine disability and/or a separate disability? 

      b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine disability and separate bilateral shoulder disability are causally related to service (to include as due to carrying a radio backpack during service)? 
       
      c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine disability and separate bilateral shoulder disability are proximately due to, or caused by, the Veteran's service-connected thoracic and lumbar disabilities?  

     	d)  Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine disability and separate bilateral shoulder disability have been aggravated by the Veteran's service-connected thoracic and lumbar disabilities?

A detailed rational for all opinions expressed should be provided. 

5.  The Veteran should be afforded an appropriate VA psychiatric examination.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should clearly report all acquired psychiatric disabilities.  The examiner should respond to the following questions: 

      a) Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities are causally related to service?  In offering this opinion, the examiner should specifically address the treatment for infertility in service as well as the death of the Veteran's mother.  

	b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has PTSD due to an incident of sexual assault in service?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  

      c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric  disabilities are proximately due to, or caused by, the Veteran's service-connected disabilities?  

     	d)  Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities have been aggravated by the Veteran's service-connected disabilities? 

A detailed rational for all opinions expressed should be provided. 

6.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

7.  After all necessary development has been accomplished, the RO should review the expanded records and readjudicate the issues on appeal.  If the benefits remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case to the correct address of record and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

